United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33118 ORBCOMM INC. (Exact name of registrant as specified in its charter) Delaware 41-2118289 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
